DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,771,842. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the patented claims.

Instant Application
Patent No. 10,771,842
1. A method comprising: 
sending, by a computing device, a first instance of a media presentation description including first status information to a client, wherein the first status information identifies a break from a stream of a media presentation for insertion of supplemental content; 
receiving, by the computing device, a request for a second instance of the media presentation description, wherein the request includes 
sending, by the computing device, the second instance of the media presentation description based on receiving the request from the client including the information from the first status information.
2. The method of claim 1, wherein the first status information identifies a supplemental content stream to insert supplemental content.

receiving, by a computing device, a request from a client including first status information, wherein the first status information was included in a first instance of a media presentation description for a first set of segments of a stream of a media presentation and identified a break from the stream of the media presentation for insertion of supplemental content; 

sending, by the computing device, a second instance of the media presentation description for at least a portion of the supplemental content, wherein the second instance of the media presentation description includes second status information that reverts the client back to the stream of the media presentation after insertion of the supplemental content.


	The claims are corresponding to each other as described from the receiving and providing end of the interaction.

 
Instant Application
Patent No. 10,771,842
15. A method comprising: 
receiving, by a computing device, a first instance of a media presentation description including first status information, wherein the first status information identifies a break from a stream of a media presentation for insertion of supplemental content; 
sending, by the computing device, a request for a second instance of the media presentation description, wherein the request includes information from the first status information; and
receiving, by the computing device, the second instance of the media presentation description in response to sending the request, wherein the request causes a reversion back to the stream of the media presentation after insertion of the supplemental content.
15. A method comprising: 
receiving, by a computing device, a first instance of a media presentation description for a first set of segments of a stream of a media presentation including first status information, wherein the first status information identifies a break from the stream of the media presentation for insertion of supplemental content; 
sending, by the computing device, a first request with the first status information; 
receiving, by the computing device, a second instance of the media presentation description for at least a portion of the supplemental content, wherein the second instance of the media presentation description includes second status information that reverts back to the stream of the media presentation after insertion of the supplemental content; 
sending, by the computing device, a second request with the second status information; and
receiving, by the computing device, a third instance of the media presentation description for a second set of segments of the stream of the media presentation.


Again, the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR S PARRA/Primary Examiner, Art Unit 2421